Citation Nr: 0521369	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
maxillary sinusitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for a service-
connected migraine headache condition, currently evaluated as 
30 percent disabling.

3.  Entitlement to an effective date earlier than July 8, 
2004 for the assignment of a 30 percent disability rating for 
service-connected hiatal hernia with reflux, esophagitis, and 
gastritis.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural history

The increased rating claims

In a March 1998 rating decision, the RO granted service 
connection for maxillary sinusitis and assigned a 10 percent 
disability rating.

In December 1999, the RO received the veteran's claim for an 
increase in the disability rating assigned his service-
connected maxillary sinusitis, which was then rated as 10 
percent disabling.  A December 2000 rating decision denied 
the claim, and he appealed.  The RO subsequently increased 
the disability rating assigned the veteran's sinusitis to 30 
percent in a July 2002 rating decision.  The veteran and his 
attorney have continued to express dissatisfaction with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].  

The veteran filed a service connection claim for migraine 
headaches in January 2001.  A November 2001 rating decision 
granted the veteran service connection for this condition and 
assigned a 30 percent disability rating.  The veteran 
subsequently perfected an appeal as to the assigned rating.

The Board remanded the veteran's increased rating claims in 
December 2003 for the purpose of ensuring compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and obtaining 
additional evidence.  After undertaking the development 
requested by the Board, the RO confirmed and continued the 
previously assigned 30 percent ratings for the veteran's 
service-connected maxillary sinusitis and migraine headache 
condition in a July 2004 supplemental statement of the case 
(SSOC).  These matters are now once again before the Board.

The earlier effective date claim

In a May 1997 rating decision, the RO granted service 
connection for hiatal hernia and assigned a 10 percent 
disability rating.

In September 2002, the veteran filed a claim of entitlement 
to an increased disability rating for his service-connected 
gastrointestinal disorder.  A December 2004 rating decision 
also increased the rating assigned for the veteran's service-
connected hiatal hernia with reflux, esophagitis, and 
gastritis from 10 percent to 30 percent, effective July 8, 
2004.  The veteran initially appealed the assigned rating, 
but later withdrew the appeal.  See VA Form 9 submitted in 
June 2005.  He has, however, perfected an appeal regarding 
the effective date assigned for the 30 percent rating.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected maxillary sinusitis is 
manifested by intermittent sinus pressure, congestion and 
pain as well as frequent, but not constant, maxillary sinus 
and frontal headaches.  The condition has not required 
surgical intervention. 

2.  The evidence does not show that the veteran's maxillary 
sinusitis is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The medical and other evidence of record indicates that 
the veteran's service-connected migraine headaches occur once 
per week; although the headaches are prostrating, they do not 
substantially interfere with the veteran's employment.

4.  The evidence does not show that the veteran's migraine 
headache condition is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.

5.  The medical and other evidence of record does not 
demonstrate that it was not  factually ascertainable prior to 
July 8, 2004 that the veteran's service-connected hiatal 
hernia with reflux, esophagitis, and gastritis was manifested 
by persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain which was productive of considerable impairment 
of health.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected maxillary sinusitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2004).

2.  Application of extraschedular provisions with regard to 
the veteran's service-connected maxillary sinusitis is not 
warranted.  38 C.F.R. § 3.321(b) (2004).

3.  The criteria for an increased rating for the veteran's 
service-connected migraine headache condition have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).

4.  Application of extraschedular provisions with regard to 
the veteran's service-connected migraine headache condition 
is not warranted.  38 C.F.R. § 3.321(b) (2004).

5.  An effective date prior to July 8, 2004 for a 30 percent 
rating for the veteran's service-connected hiatal hernia with 
reflux, esophagitis, and gastritis is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected maxillary sinusitis and migraine headache 
condition, which are both currently evaluated as 30 percent 
disabling.  He also seeks an earlier effective date for the 
award of a 30 percent rating for his service-connected hiatal 
hernia with reflux, esophagitis, and gastritis.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002, September 2002, May 2003 and May 
2005 statements of the case (SOCs) and the July 2004 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in 
October 2002 and March 2004 which were specifically intended 
to address the requirements of the VCAA.  The March 2004 
letter from the RO specifically notified the veteran that to 
support an increased rating claim, the evidence must show 
that "your service-connected maxillary sinusitis, migraine 
headaches has increased in severity."  The October 2002 VCAA 
letter similarly informed the veteran of the need to submit 
evidence showing the current state of his hiatal hernia and 
related disability. 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military [or] from VA Hospitals (including private facilities 
where VA authorized treatment)."  He was further advised 
that VA would make "reasonable efforts" to obtain 
"[r]elevant records not held by a Federal agency" including 
"State or local governments, private doctors and hospitals 
or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  This letter 
specifically instructed the veteran that if "you have not 
recently been examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you may submit 
your own statement . . . this should completely describe your 
symptoms, their frequency and severity, and other 
involvement, extension, and additional disablement caused by 
your disability . . . [u]se the enclosed VA Form 21-4138, 
Statement in Support of Claim[, to] tell us about any other 
records that may exist to support your claim."  With regard 
to VA treatment records, the March 2004 letter advised the 
veteran to "[g]ive us the name and location of any VA or 
military facility where you received medical care, and the 
approximate dates of care, on the enclosed VA Form 21-4138, 
Statement in Support of Claim."

Moreover, the October 2002 letter similarly advised the 
veteran to "[c]omplete, sign and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs . . . [u]se a separate 
form for each doctor or hospital where you were treated" 
(emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know" (emphasis in original).  
Furthermore, the October 2002 letter advised the veteran to 
"tell us about any additional information or evidence that 
you want us to try to get for you."  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the October 
2002 letter requested a response within 60 days, and the 
March 2004 letter requested a response within approximately 
one month, both expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
in each letter has elapsed.

The veteran's increased rating claim for his hiatal hernia 
was adjudicated by the RO in April 2003, and the increased 
rating claims for maxillary sinusitis and the migraine 
headache condition were readjudciated by the RO in the May 
2004 SSOC, both prior to the expiration of the one-year 
period following the October 2002 and March 2004 notification 
of the veteran of the evidence necessary to substantiate his 
claims.  However, this does not render the RO's notice 
invalid or inadequate.  The enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

The Board also notes that the veteran was not provided notice 
of the earlier effective date issue in either the October 
2002 or March 2004 VCAA letters.  This is not a fatal defect.  
According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises new 
issues.  See VAOPGCPREC 8-2003 (December 22, 2003).  This is 
the situation here.  The veteran's initial claim was for an 
increased rating for his service-connected hiatal hernia (and 
related conditions).  He was provided VCAA notice regarding 
this claim by means of the October 2002 letter.  In a 
December 2004 rating decision, the veteran's rating for this 
condition was increased to 30 percent.  The veteran 
subsequently voiced his satisfaction with that rating, but 
disagreed with the effective date assigned.  

Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the claims for 
and earlier effective date for the assigned rating.  That is, 
because the veteran was provided with adequate VCAA notice in 
October 2002 in regard to the increased rating claim, VA is 
not required to provide additional notice with respect to the 
subsequent "downstream" claim for an earlier effective 
date.  The Board therefore concludes, based on the VA OGC 
opinion, that furnishing the veteran with an additional VCAA 
notice is not required.  See 38 U.S.C.A. 7104(c) [the Board 
is bound in its decisions by precedent opinions of the chief 
legal officer of VA].

In any event, however, the veteran was in fact provided with 
specific VCAA notice as to his earlier effective date claim 
by letter from the RO dated May 25, 2005.
That letter essentially reiterated the various elements of 
notice conveyed in the previous letters.  The May 25, 2005 
VCAA letter also provided the veteran with the specific 
requirements of law with respect to earlier effective date 
claims.  See the May 2005 VCAA letter, page 7.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
sinusitis and migraine headache claims in December 2000 and 
November 2001, respectively.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that 
following VCAA notice compliance action in March 2004, the 
claim was readjudicated, and a SSOC was provided to the 
veteran in July 2004.  Thus, any concerns expressed by the 
Court in Pelegrini as to adjudication of the claim before 
issuance of a VCAA notice letter have been rectified by the 
subsequent readjudication of the claim.  Therefore, there is 
no prejudice to the veteran in proceeding to consider these 
claims on the merits.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  
A review of the record further reveals that the veteran was 
provided notice of the VCAA prior to the initial adjudication 
of his earlier effective date claim in May 2005.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider this claim on the merits. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive treatment records from the Callaway Clinic, and the 
reports of multiple VA examinations.  The veteran and his 
attorney have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claims, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeals that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

The following law and VA regulations generally apply to all 
issues.  Additional law and VA regulations will be discussed 
below, where appropriate, in connection with the specific 
issues on appeal.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

 
It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

1.  Entitlement to an increased rating for service-connected 
maxillary sinusitis, currently evaluated as 30 percent 
disabling.

The veteran seeks an increased disability rating for his 
service-connected maxillary sinusitis.  Essentially, he 
contends that the level of disability is greater than that 
contemplated by a 30 percent rating.  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Recent medical evidence includes reports of multiple VA 
examinations.  On examination in November 2000, the veteran 
reported that he missed work between six to ten days per year 
due to sinusitis.  He denied purulent discharge, interference 
with breathing through his nose, and shortness of breath at 
rest, except during acute exacerbations (which the veteran 
reported occurred between two to three times per year, one to 
two of which required bed rest).  No major obstruction or 
tenderness to palpation was noted.  The veteran also reported 
experiencing migraine headaches, which did not correlate to 
his sinusitis flare-ups.

On VA examination in September 2001, the veteran reported 
that he "sometimes" experienced purulent discharge.  The 
veteran also noted that his sinusitis interfered with his 
breathing roughly three times per week, but that between 
episodes he has no problems breathing.  No tenderness over 
the sinuses was noted and no nasal obstruction was 
identified.  The veteran also reported headaches, which 
occurred at least once a week and lasted as long as four 
days.  He further noted that he had to see a physician four 
to five times per year due to the condition and lost 15-16 
days from work per year as a result.  The veteran further 
reported that he has not had any surgery to treat his 
sinusitis.

A VA examination conducted in March 2002 more closely 
examined the veteran's headaches.  During the examination, 
the veteran reported that his headaches resulted in him 
having to take 10-12 days off from work per year and that 
this was unrelated to his sinusitis flare-ups.  Overall, the 
examiner rendered two separate diagnoses: one of migraine 
headaches, and the other of "minor headaches/pressure type 
sensation related to [the veteran's] sinus congestion."

Treatment records from the Callaway Clinic dated from 
February 2001 to September 2003 note that the veteran was 
treated on several occasions for sinus congestion, pain, 
pressure, and rhinorrea.  The veteran was also regularly 
treated for frontal and maxillary sinus headaches.  These 
records note several episodes of acute exacerbation of 
symptoms lasting on certain occasions for several weeks.  At 
other times, several months passed without incident.  These 
records are negative for any history of surgery for 
sinusitis.

Law and regulations

Specific schedular criteria

The veteran's service-connected maxillary sinusitis is 
currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 [Sinusitis, maxillary, chronic] 
which provides as follows:

General Rating Formula for Sinusitis:

50% Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

30% Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

10% One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

0% Detected by X-ray only.

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

See 38 C.F.R. § 4.97, Diagnostic Code 6513.

Analysis

The veteran is seeking an increased rating for his service-
connected sinusitis, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2004).  He essentially contends that the symptomatology 
associated with this condition is more severe than is 
contemplated by the currently assigned rating

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's maxillary sinusitis is currently rated under 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2004) [Sinusitis, 
maxillary, chronic].  Diagnostic Code 6513 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (maxillary sinusitis).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 6513.

Schedular rating

The veteran's maxillary sinusitis is currently rated under 
38 C.F.R. § 4.97, Diagnostic Code 6513 as 30 percent 
disabling.  The next highest, and maximum,  rating under this 
diagnostic code, 50 percent, is warranted following radical 
surgery with chronic osteomyelitis, or; where near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries is present.  

The schedular criteria are disjunctive in that either post 
radical surgery residuals must be demonstrated or post 
repeated surgery residuals must be demonstrated.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

Review of the medical and other evidence of record reveals 
that the veteran has not met any of the criteria necessary 
for a higher rating.  Crucially, the evidence reveals that 
the veteran has never required surgical intervention to treat 
his sinusitis.  A plain reading of the rating schedule 
demonstrates that surgery is a necessity for a 50 percent 
rating under Diagnostic Code 6513).   Thus, the assignment of 
a 50 percent rating is precluded in this case, and the 
benefit sought on appeal is denied. 

However, the Board is aware of the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  Although not necessarily 
agreeing that Mauerhan is applicable here, see Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [in determining the proper 
rating to be assigned for a given disability, the Board may 
only consider those factors which are included in the rating 
criteria], the Board will nonetheless alternatively consider 
the disability without regard to the fact that there has been 
no surgery.  See Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative] 

While private treatment records and several VA examinations 
reflect multiple complaints of maxillary sinus and frontal 
headaches together with sinus congestion and tenderness, the 
record does not reveal that such symptoms are "near 
constant" as required by the rating criteria.  Private 
treatment records reveal multiple periods where several 
months passed between treatment for this condition.  Indeed, 
the veteran reported during VA examinations that his 
sinusitis exacerbations required treatment by a physician 
only four to five times per year.  He further noted missing 
only 6-16 days of work per year due to these symptoms.  The 
veteran himself has not contended that his symptoms are 
constant in nature.

In short, while the veteran's symptoms and related treatment 
are indicative of a significant sinus condition, the record 
does not reflect "near constant" symptomatology.  

Accordingly, a preponderance of the evidence is against the 
veteran's claim for an increased rating for his service-
connected maxillary sinusitis.  The benefit sought on appeal 
is denied.

Extraschedular evaluation

In the September 2002 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2004) in connection with this issue.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Neither the veteran nor his attorney has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  The record does 
not show that the veteran has required frequent 
hospitalizations for his maxillary sinusitis.  It does not 
appear from the record that he has ever been hospitalized for 
this condition.  There is also nothing which has been 
identified in the medical records as being exceptional or 
unusual from a clinical standpoint.

It also does not appear that the veteran's sinus condition 
has resulted in marked interference with his employment.  
Although the veteran has reported having to miss work between 
6 and 16 days a year for this condition, this amount of 
absence from work (approximately two weeks) is clearly 
encompassed in the currently assigned 30 percent rating.  See  
38 C.F.R. §§ 3.321(b), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected maxillary sinusitis presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

2.  Entitlement to an increased rating for a service-
connected migraine headache condition, currently evaluated as 
30 percent disabling.

The veteran also seeks an increased disability rating for his 
service-connected migraine headache condition.  He 
essentially contends that the severity of his migraine 
headaches and the resulting time he is required to take off 
from work warrants a higher rating.  

Factual Background

As alluded to above, the medical evidence reveals that the 
veteran experiences two distinct forms of headache pain.  
During the March 2002 VA examination, the veteran reported 
that he gets one headache per week that is prostrating in 
nature which may last from a number of hours to four to five 
days.  He further noted that such headaches result in him 
having to take 10-12 days off from work per year and that 
such was unrelated to his sinusitis flare-ups.  The veteran 
also reported a completely different headache pain which was 
particularly manifested by minor facial pain and daily 
headaches in the forehead, face, sinuses, and behind the 
eyes.  During such headaches, the veteran reported that he 
was able to perform ordinary activity.  Based on the 
veteran's description of his headache pain, the examiner 
rendered two separate diagnoses.  One of migraine headaches, 
and the other of "minor headaches/pressure type sensation 
related to [the veteran's] sinus congestion."

Various other VA examination reports and treatment records 
from the Callaway Clinic reflect the veteran's report of 
migraine headache symptomatology consistent with that found 
in the March 2002 VA examination report.  The veteran also 
reported that his migraine headaches result in 15-16 missed 
days of work per year.  He further noted trying various 
medications for his migraines, but none successfully assuaged 
his symptoms.  The only successful remedy reported was total 
darkness and silence.

Law and regulations

Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased rating for his service-
connected migraine headache condition, which is currently 
evaluated as 30 percent disabling.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's migraine headache condition is currently rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 [migraine].  
Diagnostic Code 8100 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (migraine 
headaches).  This is the only diagnostic code which deals 
with headaches and specifically their frequency and severity.  
Therefore, the Board believes that Diagnostic Code 8100 is 
most appropriate for rating the veteran's migraine headache 
condition.  Neither the veteran nor his attorney has 
suggested a more appropriate diagnostic code. 

Mittleider concerns

The record on appeal demonstrates that, the veteran has two 
types of headaches: those associated with his service-
connected sinus condition and migraine headaches.  The Board 
is mindful of the VA anti-pyramiding regulation.  
See 38 C.F.R. § 4.14 [the evaluation of the same disability 
under various diagnoses is to be avoided].  However, the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998). 

In this case, the veteran's migraine headaches are easily 
distinguishable from those associated with his sinus 
condition.  The veteran's descriptions of the two types of 
headaches, as well as the report of the March 2002 VA 
examination, make this clear. 

Schedular rating

The veteran's service-connected migraine headaches are 
currently evaluated as 30 percent disabling under the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  
Under Diagnostic Code 8100, the following levels of 
disability are included:

50 % with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability;

30 % with characteristic prostrating attacks occurring on an 
average of once per month over the last several months;

10 % with characteristic prostrating attacks averaging one in 
two months over the last several months;

0 % with less frequent attacks.

See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) [in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack].  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

As explained above, Diagnostic Code 8100 rates primarily on 
the basis of the frequency and severity of the headaches.  
The Board will discuss the evidence pertaining to each of 
these in turn.  

In terms of the frequency of the veteran's headaches, the 
veteran indicated in his March 2002 VA examination that his 
migraine headaches occur approximately once per week. 

As noted above, to receive the next highest rating of 50 
percent, evidence of completely prostrating and prolonged 
attacks productive of severe economic inadaptability is 
required.  In the instant case, the frequency of the 
veteran's headaches is congruent with that required for a 50 
percent rating.  Evidence of frequent headaches alone, 
however, does not warrant a higher evaluation.  The headaches 
must also be completely prostrating and prolonged, resulting 
in severe economic inadaptability.  

In this case, both the veteran and the March 2002 VA examiner 
have characterized the veteran's migraine headaches as 
prostrating in nature.  The veteran has also reported that, 
on occasion, the headaches can last as long as 4-5 days.  
Despite this characterization, however, severe economic 
inadaptability has not been shown.  By the veteran's own 
report, he misses at most only 16 days of work per year due 
to this condition.  Moreover, it does not appear from the 
record that the veteran has ever lost a job or had to find 
alternative employment as a result of his service-connected 
headaches.  While he undoubtedly suffers from frequent 
migraine headaches, the record reflects that these have not 
resulted in problems with employment congruent with "severe 
economic inadaptability."  

In sum, although the evidence of record indicates frequent 
headaches, completely prostrating attacks which are 
productive of severe economic inadaptability have not been 
demonstrated.  The veteran maintains full time employment, 
albeit with some time off from work due to headaches.  The 
loss of time from work is clearly contemplated in the 
currently assigned 30 percent rating.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2004). Accordingly, the criteria for a 50 
percent disability rating have not been met or approximated.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for a disability rating in 
excess of 30 percent for his migraine headache condition.  In 
particular, the veteran's migraine headaches have not 
significantly interfered with his employment or resulted in 
economic inadaptability since the effective date of service 
connection.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.



Extraschedular evaluation

In the September 2002 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2004) in connection with this issue.  

As noted above, ordinarily the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  
Neither the veteran nor his attorney has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  The record does 
not show that the veteran has required frequent 
hospitalizations for his migraine headache condition.  
Indeed, it does not appear from the record that he has ever 
been hospitalized for this condition.  

As explained above, it also does not appear that the 
veteran's migraine headache condition has resulted in marked 
interference with his employment.  Although the veteran has 
reported having to miss work between 6 and 16 days a year for 
this condition, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  As noted 
above, absence from work for at most three weeks per year is 
already contemplated by the currently assigned 30 percent 
rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected migraine headache condition 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

3.  Entitlement to an effective date earlier than July 8, 
2004 for the assignment of a 30 percent disability rating for 
service-connected hiatal hernia with reflux, esophagitis, and 
gastritis.

The veteran also seeks an effective date earlier than July 8, 
2004 for the assignment of a 30 percent disability rating for 
his service-connected hiatal hernia with reflux, esophagitis, 
and gastritis.  He essentially contends that a 30 percent 
rating is warranted from September 2002, the date of his 
claim of entitlement to an increased rating for this 
condition.

Factual Background

The veteran filed an increased rating claim for his service-
connected hiatal hernia and related conditions in September 
2002.  

On VA examination in January 2003, the veteran complained of 
daily right upper quadrant and epigastric pain.  He denied 
vomiting, weight loss or gain, hematemesis, circulatory 
disturbance after meals, abdominal distention, and nausea.  
The veteran also denied taking any medication for this 
condition.  Physical examination was negative for ulcer 
disease or anemia.    

Treatment records from the Calloway Clinic prior to July 8, 
2004 also note intermittent complaint of abdominal pain, 
diarrhea, and a burning-type chest pain.  Many months often 
separated the veteran's complaints of these symptoms.  
An undated note from the Callaway Clinic also noted that 
"due to his medical diagnosis, [the veteran] may elect to 
undergo a laproscopic Nissen fundulopication, which will be 
curative of his symptoms."

A July 8, 2004 treatment note from the Calloway Clinic noted 
the veteran's complaints of extreme pain in the chest and 
abdomen which radiated into the left arm.  A diagnosis of 
severe dyspepsia was rendered and various prescription 
medications were prescribed.

As noted in the Introduction, a December 2004 rating decision 
increased the disability rating assigned for this condition 
from 10 percent to 30 percent, effective July 8, 2004.  The 
veteran subsequently expressed satisfaction with the assigned 
30 percent rating, but contended that the rating should be 
made effective from September 2002, the date of his increased 
rating claim.  Specifically, the veteran contends that since 
he submitted his increased rating claim in September 2002 he 
has "experience[d] regurgitation more than 30 times per 
day" with "near constant" burning in the back of the 
throat and pain radiating "into [the] abdomen, chest, and 
left arm."

Law and regulations

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2004).

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2004).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  See 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).


Increased rating criteria

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

The veteran's service-connected gastrointestinal disability 
(which has been denominated a history of hiatal hernia with 
reflux, right upper quadrant abdominal discomfort, 
esophagitis and gastritis) is rated  under Diagnostic Code 
7346 [hiatal hernia].

VA regulations take into consideration the fact that there 
are diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113.

Specifically, the VA Rating Schedule provides that ratings 
under Diagnostic Codes 7301 though 7329, inclusive, 7331, 
7342, and 7345 to 7348 will not be combined with each other. 
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 
See 38 C.F.R. § 4.114 (2003).

Diagnostic Code 7346 provides that a 10 percent rating is 
warranted for a hiatal hernia with two or more of the 
symptoms required for the 30 percent rating, but of lesser 
severity than is required for that evaluation. A 30 percent 
rating requires persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health. A 60 
percent rating requires symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia 
or other symptom combinations productive of severe impairment 
of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2003).

Analysis

The veteran seeks an effective date earlier than the 
currently assigned July 8, 2004 for a 30 percent rating for 
his service-connected gastrointestinal disorder.  

As has been discussed in the law and regulations section 
above, effective dates are generally assigned based upon the 
date that the claim was filed or the date entitlement arose, 
whichever is earlier.  However, specifically with respect to 
increased rating claims, an effective date may be awarded for 
up to one year prior to the date of claim, if it is factually 
ascertainable that an increase in disability took place 
before or during that period of time.  See 38 C.F.R. 
§ 3.400(o) (2004).  

It is uncontroverted that the veteran filed a claim for an 
increased rating for his service-connected gastrointestinal 
disability in September  2002.  The Bord has reviewed the 
record in order to identify an earlier increased rating 
claim, without success.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The veteran himself does not 
contend otherwise; see the June 2005 VA Form 9 signed by the 
veteran.  Thus, the earliest potential effective date 
available would be one year earlier than the date of filing, 
or September 30, 2001.

The RO assigned July 8, 2004 as the effective date based upon 
the veteran's complaints to health care provider on that day, 
which according to the RO were consistent with symptomatology 
at the 30 percent level, i.e., "persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health".  See 
38 C.F.R. § 3.114, Diagnostic Code 7346 (2004).  To grant the 
veteran an earlier effective date, the evidence would have to 
show that such symptoms were manifested or approximated prior 
to that date.  Careful review of the medical and other 
evidence of record, however, does not indicate that the 
veteran's service-connected hiatal hernia and related 
conditions demonstrated these symptoms prior to July 8, 2004.  

Significantly, the Board notes that the medical records prior 
to July 8, 2004 are completely negative for complaint or 
treatment of dysphagia or regurgitation.  
The record is likewise silent for any mention of pain 
radiating to the arm or shoulder prior to that date.  While 
the veteran was seen on several occasions for abdominal and 
chest pain, treatment records reveal that many months passed 
between the veteran's trips to a healthcare professional for 
treatment of these symptoms.  Thus, the objective medical 
evidence does not demonstrate "persistently recurrent" 
symptoms, which is required for the assignment of a 30 
percent rating.  

During the period under consideration, prior to July 8, 2004, 
the evidence indicates that veteran did not require 
hospitalization for gastrointestinal distress, nor did he 
report any lost work time as a result of his gastrointestinal 
disability.  Given the relative paucity of treatment during 
this period and the lack of interference with employment, a 
disability "productive of considerable impairment of 
health" has not been demonstrated prior to July 8, 2004.  
The findings of the January 2003 VA examiner, which were 
negative for vomiting, weight loss or gain, hematemesis, 
circulatory disturbance after meals, abdominal distention, 
ulcers, anemia, and nausea are likewise not reflective of 
considerable impairment of health.  

The veteran himself has contended that pathology consistent 
with a 30 percent rating was present prior to July 8, 2004.  
In his June 2005 VA Form 9, the veteran stated: "as 
specifically noted within the September 22, 2002 VA Form 21-
4138, my physician had recommended surgery and labeled my 
attacks as 'severe'.  The second part of that statement is 
incorrect.  The VA Form 21-4138 states in pertinent part as 
follows: "my Dr. advises me to consider surgery.  Medication 
only helps but I still have severe attacks and severe 
reflux."  Thus, it was the veteran himself, and not his 
physician, who labeled the attacks as "severe" in September 
2002.  In point of fact, the veteran's private physician 
first described the veteran's dyspepsia as "severe" in a 
treatment record dated July 8, 2004; this was the precise 
reason for the assignment of that date as the effective date 
for the 30 percent rating.       

Boiled down to its essence, the veteran's claim rests upon 
his own after-the-fact statements to the effect that since he 
submitted his increased rating claim in September 2002 he 
"experience[d] regurgitation more than 30 times per day" 
with "near constant" burning in the back of the throat and 
pain radiating "into [the] abdomen, chest, and left arm."  
As noted above, however, treatment records up to July 8, 2004 
are completely negative for any mention of either vomiting or 
regurgitation, much less as often as 30 times per day.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Although the Board has 
taken the veteran's contentions into consideration, the Board 
finds the contemporaneous and objective medical evidence to 
be more credible and more probative.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

The Board finds it patently incredible that the veteran would 
experience regurgitation 30 times per day for a period of in 
excess of two years, as he now claims, and yet fail to report 
such to any health care provider.  It is also not believable 
that the veteran would suffer from "near constant" burning 
in the back of the throat and pain radiating "into [the] 
abdomen, chest, and left arm" and yet not mention these 
symptoms to his physician for intervals of many months, 
despite receiving treatment in the interim for other 
maladies.  

In short, the Board places no weight of probative value on 
the recent, self-serving  statements of the veteran 
indicating that symptomatology congruent with a 30 percent 
rating was present prior to July 2004.  To repeat, it is 
unbelievable that the veteran would suffer from such severe 
symptomatology over such an extended period of time and yet 
receive only infrequent treatment, while failing to report 
such allegedly significant symptoms to either his private 
physicians or VA examiners.  Indeed, it appears that the 
recent statements of the veteran have been tailored to match 
the criteria found in the VA rating schedule, following his 
receipt of such in recent communications from the RO.  

The Board places far greater weight of probative value on the 
contemporaneous treatment records, which reveal only sporadic 
treatment and no complaints of the purported symptoms (i.e. 
regurgitating 30 times per day).  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  

In summary, for reasons stated above the Board concludes that 
a preponderance of the evidence of record indicates that at 
no time prior to July 8, 2004 were the criteria for a 
disability rating of 30 percent for the service-connected 
hiatal hernia and related conditions met or nearly 
approximated.  The benefit sought on appeal is accordingly 
denied. 


ORDER

Entitlement to an increased disability rating for maxillary 
sinusitis is denied.

Entitlement to an increased disability rating for a migraine 
headache condition is denied.

Entitlement to an effective date earlier than July 8, 2004 
for the assignment of a 30 percent disability rating for the 
veteran's service-connected hiatal hernia with reflux, 
esophagitis, and gastritis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


